DETAILED ACTION
	This action is first action on the merits. The claims filed on April 26, 2022 have been entered. Claims 1-16 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
This application is a CON of US application No. 15/952,805 filed on April 13, 2018 which is now abandoned, and claims benefit of US provisional application 62/492,731 filed on May 1, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7: Claim 7 recites the limitation “said conical eutectic alloy wedge” in line 7.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear as to whether “said conical eutectic alloy wedge” is the same as “said eutectic alloy layer” which is recited as being “a conical wedge shape” or if these are two separate parts. For the purposes of examination, the Examiner has assumed that the “eutectic alloy layer” and “said conical eutectic alloy wedge” are the same parts.
Further, the recitation of “said molten alloy solidifying as it cools on said conical eutectic alloy wedge” is unclear as to how the molten alloy can solidify on the conical eutectic alloy wedge as the eutectic alloy layer which has been defined as a conical wedge shape is molten upon being melted and therefore is no longer in a wedge shape and as cannot cool upon itself. Appropriate correction and/or clarification is required. 
Claim 13: Claim 13 recites the limitation “said conical eutectic alloy wedge” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear as to whether “said conical eutectic alloy wedge” is the same as “said eutectic alloy layer” which is recited as being “a conical wedge shape” or if these are two separate parts. For the purposes of examination, the Examiner has assumed that the “eutectic alloy layer” and “said conical eutectic alloy wedge” are the same parts.
Further, the recitation of “solidifying said molten alloy on said conical eutectic alloy wedge” is unclear as to how the molten alloy can solidify on the conical eutectic alloy wedge as the eutectic alloy layer which has been defined as a conical wedge shape is molten upon being melted and therefore is no longer in a wedge shape and as such cannot cool upon itself. Appropriate correction and/or clarification is required. 
Claims 8-12 and 14-16 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher, US 2017/0234100 (hereinafter Carragher) in view of Zhao et al., US 2015/0101813 (hereinafter Zhao).
Claim 1: Carragher discloses a  system for use in rotary drilling (abstract), comprising: 
a tubular  (21) with a layer of eutectic alloy layer around an outer surface of a first end of the tubular (eutectic/ bismuth based alloy 22 is shown on the outer surface of the top half of casing 21, top half of casing 21 is from the bottom of the alloy 22 to the top end of casing 21, Fig 6, 7, par [0125], [0130]); and
a drilling assembly at a second end of the tubular (drill head 23 is mounted to the leading end of casing 21, Fig 6, 7, par [0125]).
Carragher fails to disclose wherein said eutectic alloy is a conical wedge shape; and one or more protrusions on the outer surface of the tubular and below the layer of eutectic alloy.
Zhao discloses a tubular (liner 204) with a layer of eutectic alloy layer (fusible material 208)  around an outer surface of a first end of the tubular (liner 204 is surrounded by fusible material 208 comprising the eutectic alloy forming a molten alloy in the space between the casing 202 and liner 204, Figs 1d, 1e, par [0018]-[0021]),
one or more protrusions (metal seal 206) on the outer surface of the tubular and below the layer of eutectic alloy (expandable metal seal is located below the fusible material 208, see Fig 1a-1d, par [0013]-[0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Carragher to include one or more protrusions on the outer surface of the tubular below the eutectic alloy as disclosed by Zhao, as said protrusions would fill the gap between the casing and the liner, thereby function as a “stopper” to prevent leakage of the fusible metals along the liner after metaling (Zhao, Fig 1a-1e, par [0016]) while further benefitting from the expansion of the intumescent material to check the flow of the molten alloy (Carragher, par [0118]-[0119]). 
Carragher, as modified by Zhao, fails to disclose said eutectic alloy layer is a conical wedge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the eutectic alloy layer of Carragher and Zhao, to be of a conical wedge shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Carragher as the eutectic alloy would be capable of melting into a molten alloy in the annulus and solidifying as it cools in either the shape of Carragher or as a conical wedge shape.
Claim 2: Carragher, as modified by Zhao, discloses said eutectic alloy (22) comprises bismuth (Carragher, eutectic/bismuth based alloy 22, par [0130]).
Claim 5: Carragher, as modified by Zhao, discloses said protrusions (expandable metal seal 206) are intumescent material (Zhao, copper alloy) that expands when heated (Zhao, metal seal 206 is made from a material that can expand to form a metal stop at downhole temperatures which are typically greater than 80°C, Fig 1a-1e, par [0015]-[0017], copper alloys are intumescent as they expand when heated).
Claim 6: Carragher, as modified by Zhao, discloses eutectic alloy (208) is in physical contact with the top of said one or more protrusions (expandable metal seal 206) (Zhao, see Fig 1a-1e).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Zhao as applied to claim 1, and further in view of Carragher, US 2015/0368542 (hereinafter Carragher ‘542).
Claim 3: Carragher and Zhao further discloses said eutectic alloy comprises bismuth and germanium, or copper, or aluminum (eutectic alloy comprises aluminum, Table 1, par [0018]-[0019]).
Carragher and Zhao are silent as to the eutectic alloy comprises bismuth and one or more metals selected from germanium, copper, and aluminum.
Carragher ‘542 discloses chemical heat sources and alloys for use in down-hole applications such as plugging of the wells (abstract). The alloy can include bismuth alloys with a lower melting point. The eutectic alloy can comprise bismuth and a second metal selected from the group consisting of germanium (germanium added to pure bismuth, par [0034], claim 15), copper (bismuth and copper alloys, par [0036]), and aluminum.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the eutectic alloy as disclosed by Carragher and Zhao to include the eutectic alloy of bismuth and a second metal of germanium or copper as disclosed by Carragher ‘542, as this modification would have provided an eutectic alloy with a higher melting temperatures which has benefits for plugging wells that are in high temperature environments (Carragher ‘542, par [0037]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Zhao as applied to claim 1, and further in view of Warren, US 2010/0025113 (hereinafter Warren).
Claim 4: Carragher, as modified by Zhao, is silent said drilling assembly is a retrievable bottom hole assembly.
Warren discloses pulling said drilling assembly from the well bore (bottom hole assembly 27 including drill bit 31 is retrieved by the retrieving tool 45, Fig 2, par [0022]-[0024]). 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the system Carragher and Zhao to include the drilling assembly being a retrievable bottom hole assembly as disclosed by Warren, as this would allow the drilling assembly to be pulled from the wellbore as needed by the operator and is typically done following the completion of the drilling or in the event of damage to the drilling assembly (Warren, par [0006], [0023]). 

Claims 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher.
Claim 7: Carragher discloses a method of drilling and lining a wellbore, comprising: 
attaching a drilling assembly to a tubular (drill head 23 is mounted to the leading end of casing 21, Fig 6, 7, par [0125]), wherein said tubular (21) has a eutectic alloy layer around an outer surface of a top of the tubular (eutectic/ bismuth based alloy 22 is shown on the outer surface of the top half of casing 21, top half of casing 21 is from the bottom of the alloy 22 to the top end of casing 21, Fig 6, 7, par [0125], [0130]);
drilling a length of the wellbore using said tubular with the drilling assembly (drilling casing 20 including drill head 23 and casing 21 is rotated to effect a drilling action on a formation 24 to form a wellbore 25, Fig 6-7, par [0127]); 
operating a downhole heater disposed even with the top of the eutectic alloy (heater, shown as 28 in Fig 7, is even with the alloy 22 located on the top half of the casing 20, Fig 7, par [0130]) thereby melting the eutectic alloy layer (22) to form a molten alloy (heating tool is deployed down the well to melt the eutectic/bismuth based alloy 22 causing it to flow into the space between the casing and the formation 24 plugging the space, Fig 7, par [0130]-[0131) in an annulus around said tubular (23) (melting eutectic/bismuth based alloy 22 causing it to flow into the space between the casing and the formation 24 plugging the space, par [0130], well casing/ well liner may be provided with a skirt or ‘cool area’ to slow the flow of the melted alloy so that it is not lost down the well and cools in the target region, par [0118]-[0119]);
said molten alloy solidifying as it cools on said eutectic alloy (molten alloy 22 cools in space between casing and the formation 24 plugging space, Fig 7, par [0130]), wherein said solidified alloy (22) forms an airtight seal (gas tight) in an annular space between said tubular (20) and the formation in the wellbore (par [0169]).
Carragher fails to disclose said eutectic alloy layer is a conical wedge.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the eutectic alloy layer of Carragher, to be of a conical wedge shape, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Carragher as the eutectic alloy would be capable of melting into a molten alloy in the annulus and solidifying as it cools in either the shape of Carragher or as a conical wedge shape.
Claim 9: Carragher discloses producing hydrocarbons from said wellbore (Carragher, oil production is done from the wellbore 25, Fig 7, par [0001]-[0002], [0097], [0104]).
Claim 11: Carragher discloses said eutectic alloy (22) comprises bismuth (Carragher, eutectic/bismuth based alloy 22, par [0130]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Warren, US 2010/0025113 (hereinafter Warren).
Claim 8: Carragher is silent as to pulling said drilling assembly from the wellbore.
Warren discloses pulling said drilling assembly from the well bore (bottom hole assembly 27 including drill bit 31 is retrieved by the retrieving tool 45, Fig 2, par [0022]-[0024]). 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention, to modify the method of Carragher to include the step of pulling the drilling assembly from the wellbore as disclosed by Warren, as the step of pulling the drilling assembly from the wellbore can be done as needed by the operator and would typically be done following the completion of the drilling or in the event of damage to the drilling assembly (Warren, par [0006], [0023]). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Zhao.
Claim 10: Carragher discloses wherein said attaching step uses an expandable hanger.
Zhao discloses attaching with a hanger a tubular to a surrounding tubing string disposed in the well bore (liner 204 is hung in the casing 202 via an expandable metal seal 206 and the fusible material 208 in a wellbore, Figs 1a-1e, par [0008], [0012]-[0013], [0021]-[0022], [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the attaching step of Carragher with using an expandable hanger as disclosed by Zhao, as this is a known method of attaching a tubular to a surrounding tubing string in a wellbore (Zhao, Figs 1a-1e, par [0008], [0012]-[0013], [0021]-[0022], [0027]) and one of ordinary skill would have been capable of using an expandable hanger to attach the drilling assembly to the tubular.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carragher in view of Carragher, US 2015/0368542 (hereinafter Carragher ‘542).
Claim 12: Carragher further discloses said eutectic alloy comprises a bismuth alloy (eutectic alloy, such as bismuth alloy, par [0008]).
Carragher is are silent as to the eutectic alloy comprises bismuth and one or more metals selected from germanium, copper, and aluminum.
Carragher ‘542 discloses chemical heat sources and alloys for use in down-hole applications such as plugging of the wells (abstract). The alloy can include bismuth alloys with a lower melting point. The eutectic alloy can comprise bismuth and a second metal selected from the group consisting of germanium (germanium added to pure bismuth, par [0034], claim 15), copper (bismuth and copper alloys, par [0036]), and aluminum.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the eutectic alloy as disclosed by Carragher to include the eutectic alloy of bismuth and a second metal of germanium or copper as disclosed by Carragher ‘542, as this modification would have provided an eutectic alloy with a higher melting temperatures which has benefits for plugging wells that are in high temperature environments (Carragher ‘542, par [0037]).

Conclusion
Claims 1-16 and are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake E Michener can be reached on (571) 270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676